Order entered November 19, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00943-CR

                                NDUBUISI NKALARI, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR13-1057

                                             ORDER
        The Court GRANTS court reporter Deborah K. Hamon’s November 16, 2015 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Hamon to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE